DETAILED ACTION

Response to Amendment
1.	The amendment filed 1/27/2021 for US Patent Application No. 16/301808 has been entered and fully considered.
2.	Claims 1 and 3-13 are currently pending and have been fully considered. Claims 4-9 are withdrawn.
3.	The 35 U.S.C. 112(b) rejections and the 35 U.S.C. 102 rejections presented in the office action dated 1/27/2021 are withdrawn.

Election/Restrictions
4.	Claims 1, 3 and 10-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1 and 3-13 are now in condition for allowance because the prior art of record does not teach or suggest the claimed positive electrode active material composition. 
	The prior art of record Choi differs from the claimed invention because Choi teaches mixing a lithium composite oxide with a B2O3 powder. However, Choi does not teach or suggest the claimed positive electrode active material that includes a lithium boron compound covering at least part of the surface of the claimed lithium-metal composite oxide, wherein the amount of amount of boron included in the lithium boron compound is at least 0.03% by mole and up to 8% by mole relative to the total of Ni, Co, Mn, and M in the positive electrode active material. Similarly, the prior art of record Bae does not teach or suggest the claimed positive electrode active material composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724